This was an action instituted by appellees against appellant, their father, in which they alleged that appellant was incapable of managing his *Page 69 
estate, and they prayed the appointment of a guardian to take charge of his estate. The issue was closed; trial was had by a jury which found that appellant was incapable of managing his estate; the court rendered a judgment appointing a guardian for appellant; and an appeal to this court was perfected.
Appellees have filed a verified motion to dismiss this appeal for the alleged reason that the question involved in the appeal is moot. In the motion they assert that appellant died on the 6th day of August, 1933.
No counter showing having been made, as to the facts alleged in said motion, it is our opinion that the question presented by this appeal is moot. This appeal is therefore dismissed.